Title: To James Madison from John Gavino, 19 January 1809
From: Gavino, John
To: Madison, James



No. 68
Sir 
Gibraltar 19t. Jany: 1809

Deprived of the pleasure of hearing from you, since I had the honour of addressing you pr N: 66 & 67 by which I Communicated the arrival of the Schooner Philada. Packett Nathl. Noyes Master (and not Norris, as he first reported) with a Cargo of Tobacco Rice & flower, pretending to have been blown off the Coast of America, & was intended for Boston, said Schooner is, as I am informed, still in this Port.
I have now to inform you that some Weeks since arrived from England the American Brig Genl. Armstrong, of New York, John Sinclair Master, with a Cargo of Provisions for Malta.  He remaind about five Weeks in this Bay, & altho I repeatedly demanded his Register agreeable to Law, for my Inspection, he refused it, aledging that, as had no business to transact, that he did not come within the Law.  He proceeded a few days ago for Malta with a British Convoy.  He refused the Register &ca. in Presence of the Vice Consul & others.  I have the honour to be with respect, Sir Your most obedt. & most huml: Servt:

John Gavino

